MEMORANDUM **
Juan Carlos Ocasio appeals pro se from the district court’s order affirming the bankruptcy court’s order denying his motion to vacate its dismissal of an adversary proceeding alleging that three California superior court judges mishandled one of his cases. We have jurisdiction under 28 U.S.C. § 158(d). We independently review the bankruptcy court’s determinations without deference to the district court. Levin v. Maya Constr. (In re Maya Constr. Co.), 78 F.3d 1395, 1398 (9th Cir.1996).
We affirm for the reasons stated in the district court’s order entered on October 12,1999.
Ocasio’s request to construe his second informal brief as his designated informal brief on appeal is denied as moot because the clerk filed that brief on March 6, 2000.
Ocasio’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.